UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2008 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission File Number 000-28947. SpaceDev, Inc. (Exact name of registrant as specified in its charter) Delaware 84-1374613 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 13855 Stowe Drive, Poway, California 92064 (Address of principal executive offices) (Registrant 's telephone number, including area code) (858) 375-2000. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 43,578,769 shares of the registrant’s voting common stock were outstanding on November 10, 2008. SPACEDEV, INC. FORM 10-Q For The Nine Months Ended September 30, 2008 PART I FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Cash Flows 3 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 5 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 Overview 15 Financing 16 Selection of Significant Contracts 17 Results of Operations 21 Liquidity and Capital Resources 27 Critical Accounting Standards 28 Recent Accounting Pronouncements 29 Risk Factors 29 ITEM 4.CONTROLS AND PROCEDURES 44 PART II OTHER INFORMATION 45 ITEM 1.LEGAL PROCEEDINGS 45 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 45 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 45 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 45 ITEM 5.OTHER INFORMATION 45 ITEM 6.EXHIBITS 46 SIGNATURES 46 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SpaceDev, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) (Audited) September 30, 2008 December 31, 2007 Assets Current Assets Cash $ 5,802,077 $ 6,521,003 Accounts receivable, net (Note 2(d)) 4,483,032 5,019,600 Costs in excess of billings (Note 2(b)) 658,843 1,413,685 Inventory (Note 2(b)) 1,130,934 1,006,229 Other current assets (Note 6(a)) 456,579 702,120 Total Current Assets 12,531,465 14,662,637 Fixed Assets - Net 5,095,024 4,420,020 Intangible Assets 789,032 746,392 Goodwill (Note 5) 11,875,331 11,233,665 Other Assets (Note 6(b)) 1,003,377 1,045,272 Total Assets $ 31,294,229 $ 32,107,986 Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued expenses (Note 3(a)) $ 1,734,197 $ 1,491,116 Current portion of notes payable and capitalized lease obligations 217,495 162,885 Accrued payroll, vacation and related taxes 1,189,446 1,424,462 Billings in excess of costs (Note 2(a)) 1,835,251 2,463,366 Other accrued liabilities (Notes 2(a) and 3) 1,022,912 1,632,768 Total Current Liabilities 5,999,301 7,174,597 Notes Payable and Capitalized Lease Obligations, Less Current Maturities 767,616 343,621 Deferred Gain - Assets held for sale (Note 3(a)) 508,179 596,133 Other Long Term Liabilities (Note 3) 693,660 643,168 Total Liabilities 7,968,756 8,757,519 Commitments and Contingencies Stockholders’ Equity Convertible preferred stock, $0.001 par value, 10,000,000 shares authorized, and 250,291 and 251,659 shares issued and outstanding, respectively (Note 4) Series C Convertible preferred stock (Note 4(a)) 248 248 Series D-1 Convertible preferred stock (Note 4(b)) 2 3 Common stock, $0.0001 par value; 100,000,000 shares authorized, and 43,528,769 and 42,306,871 shares issued and outstanding, respectively (Note 4) 4,353 4,231 Additional paid-in capital 40,194,274 40,441,249 Accumulated deficit (16,873,404 ) (17,095,264 ) Total Stockholders’ Equity 23,325,473 23,350,467 Total Liabilities and Stockholders' Equity $ 31,294,229 $ 32,107,986 The accompanying notes are an integral part of these consolidated financial statements. 1 SpaceDev, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, 2008 % 2007 % 2008 % 2007 % Net Sales $ 9,042,268 100.0 % $ 7,606,322 100.0 % $ 28,261,633 100.0 % $ 25,310,938 100.0 % Total Cost of Sales* 7,263,658 80.3 % 5,402,113 71.0 % 22,023,363 77.9 % 18,519,652 73.2 % Gross Margin 1,778,610 19.7 % 2,204,209 29.0 % 6,238,270 22.1 % 6,791,286 26.8 % Operating Expenses Marketing and sales 811,384 9.0 % 796,695 10.5 % 2,271,189 8.0 % 2,189,571 8.7 % Research and development 169,446 1.9 % 101,890 1.3 % 622,913 2.2 % 265,045 1.0 % General and administrative 449,728 5.0 % 1,141,599 15.0 % 2,758,020 9.8 % 3,798,169 15.0 % Total Operating Expenses* 1,430,558 15.8 % 2,040,184 26.8 % 5,652,122 20.0 % 6,252,785 24.7 % Income from Operations 348,052 3.8 % 164,025 2.2 % 586,148 2.1 % 538,501 2.1 % Non-Operating Income/(Expense) Interest and other income 22,233 0.2 % 13,868 0.2 % 83,004 0.3 % 44,847 0.2 % Interest and other expense (45,929 ) -0.5 % (63,104 ) -0.8 % (88,440 ) -0.3 % (196,417 ) -0.8 % Gain on building sale (Note 3(a)) 29,318 0.3 % 29,319 0.4 % 87,952 0.3 % 87,955 0.3 % Loan fee (Note 3(b)) (49,635 ) -0.5 % (86,302 ) -1.1 % (148,814 ) -0.5 % (259,865 ) -1.0 % Total Non-Operating Income/(Expense) (44,013 ) -0.5 % (106,219 ) -1.4 % (66,298 ) -0.2 % (323,480 ) -1.3 % Income Before Taxes 304,039 3.4 % 57,806 0.8 % 519,850 1.8 % 215,021 0.8 % Income tax provision 10,700 0.1 % - 0.0 % 21,915 0.1 % 800 0.0 % Net Income $ 293,339 3.2 % $ 57,806 0.8 % $ 497,935 1.8 % $ 214,221 0.8 % Net Income 293,339 57,806 497,935 214,221 Less Preferred dividend payments (80,979 ) (133,462 ) (276,075 ) (416,096 ) Net Income (Loss) Available to Common Stockholders 212,360 (75,656 ) 221,860 (201,875 ) Net Income Per Share: $ 0.00 $ (0.00 ) $ 0.01 $ (0.01 ) Weighted-Average Shares Outstanding 43,337,330 30,914,735 42,841,536 30,044,852 Fully Diluted Net Income (Loss) Per Share: $ 0.00 $ (0.00 ) $ 0.00 $ (0.01 ) Fully Diluted Weighted-Average Shares Outstanding 43,563,060 30,914,735 47,724,890 30,044,852 * The following table shows how the Company's stock option expense would be allocated to all expenses. Cost of sales $ 52,529 $ 84,701 $ 182,040 $ 162,074 Marketing and sales 16,219 25,536 28,277 58,864 Research and development - General and administrative 95,103 (20,197 ) 209,962 81,206 Total Non-Cash Stock Option Expense $ 163,851 $ 90,040 $ 420,279 $ 302,144 The accompanying notes are an integral part of these consolidated financial statements. 2 SpaceDev, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Nine Months Ended September 30, 2008 2007 Cash Flows From Operating Activities Net income $497,935 $214,221 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,045,366 887,031 Gain on disposal of building sale (87,954) (87,954) Stock option expense 420,279 302,144 Non-cash loan fee amortization 212,500 259,865 Change in operating assets and liabilities 114,647 (2,355,154) Net Cash Provided By (Used in) Operating Activities 2,202,773 (779,848) Goodwill (116,667) - Other intangible assets (133,645) - Purchases of fixed assets (939,192) (881,517) Net Cash Used in Investing Activities (1,189,504) (881,517) Cash Flows From Financing Activities Principal payments on notes payable and capitalized lease obligations (211,568) (41,415) Dividend payments on Series C and Series D-1 preferred stock (314,421) (436,604) Proceeds from revolving credit facility - 1,984,402 Employee stock purchase plan 59,791 49,802 (Repurchase) Issuance of preferred stock (1,361,111) (859,329) Proceeds from issuance of common stock 95,114 4,618,674 Net Cash (Used in) Provided by Financing Activities (1,732,195) 5,315,530 Net (Decrease) Increase in Cash (718,926) 3,654,166 Cash at Beginning of Period 6,521,003 1,438,146 Cash at End of Period $5,802,077 $5,092,312 The accompanying notes are an integral part of these consolidated financial statements. 3 SpaceDev, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2008 2007 Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest expense $32,669 $18,471 Taxes $21,915 $800 Noncash Investing and Financing Activities: During the nine months ended September 30, 2008 and2007, the Company entered into capital leases in the amount of approximately $690,000 and $190,000, respectively. During the nine months ended September 30, 2008 and 2007, the Company converted $73,866 and $92,577 of employee stock purchase plan contributions into 132,099 and 126,351 shares of common stock, respectively. During the nine months ended September 30, 2008 and 2007, the Company converted $73,866 and $92,577 of employee stock purchase plan contributions into 132,099 and 126,351 shares of common stock, respectively. During the nine months ended September 30, 2008, the Company issued 833,333 shares of its common stock related to the Starsys earnout settlement valued at approximately $525,000. The accompanying notes are an integral part of these consolidated financial statements. 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Presentation The accompanying consolidated financial statements of SpaceDev, Inc., a Delaware corporation (“the Company”) includes the accounts of the Company and its subsidiaries, Starsys, Inc., a Colorado corporation, and its inactive subsidiary Dream Chaser, Inc., a Delaware corporation. In the opinion of management, the consolidated financial statements reflect all normal and recurring adjustments, which are necessary for a fair presentation of the Company's financial position, results of operations and cash flows as of the dates and for the periods presented. The consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information. Consequently, these statements do not include all disclosures normally required by generally accepted accounting principles of the United States of America for annual financial statements nor those normally made in an Annual Report on Form 10-KSB or Form 10-K.
